Exhibit 10.4

EMPLOYMENT AGREEMENT

 

This Employment Agreement, effective as of April 11, 2016 (the “Effective
Date”), is between Corbus Pharmaceuticals Holdings, Inc. (the “Company”) and
Barbara White (the “Executive”).

  

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged the parties hereto agree as follows:

 

1.

EMPLOYMENT.  Subject to the terms and conditions set forth herein, the Company
hereby employs the Executive, and the Executive hereby accepts such employment
by the Company commencing on the Effective Date.

 

2.

SCOPE OF EMPLOYMENT.  During the term of this Agreement, Executive shall hold
the position of Chief Medical Officer and shall have those duties and
responsibilities customarily associated with the title Chief Medical Officer
plus any additional duties as may reasonably be assigned to her from time to
time by the Company. The Executive shall report directly to the Chief Executive
Officer.  The Executive will devote her full time and best efforts to the
business and affairs of the Company. The Executive shall be subject to and
comply with the Company’s policies, procedures and approval practices as
generally in effect at any time and from time to time.

 

3.

PREVIOUS OBLIGATIONS.  The Executive represents that her employment by the
Company and the performance of her duties on behalf of the Company does not, and
shall not, breach any agreement that obligates the Executive to keep in
confidence any trade secrets or confidential or proprietary information of any
other party or to refrain from competing, directly or indirectly, with the
business of any other party.  The Executive shall not disclose to the Company
any trade secrets or confidential or proprietary information of any other party.

 

4.

COMPENSATION.  As full compensation for all services to be rendered by Executive
during the term of this Agreement, the Company will compensate the Executive as
follows.

 

 

4.1

Base Salary.  Effective as of January 1, 2016, the Company shall pay the
Executive the base (the “Base Salary”) at the annualized rate of $345,000, which
shall be subject to customary withholdings and authorized deductions and shall
be payable in equal installments in accordance with the Company’s customary
payroll practices in place from time to time.  The Executive’s Base Salary shall
be subject to review on at least an annual basis.  The foregoing annualized rate
will be effective for fiscal year 2016 and may be reevaluated by the Company’s
Board of Directors for fiscal year 2017.

  

 

--------------------------------------------------------------------------------

 

4.2

Annual Bonus. 

 

 

(a)

Effective as of January 1, 2016, the Executive will be eligible to participate
in an annual executive bonus plan pursuant to which she may earn a bonus
(“Bonus”) equal to up to 40% of her Base Salary (such maximum bonus may be
referred to as the “Target Bonus”).

 

 

(b)

Prior to the commencement of each calendar year the Company’s Board of Directors
(the “Board”) will establish and approve the Target Bonus for such calendar
year. Achievement of the Target Bonus will be based on the Executive meeting
individual objectives and the Company meeting company-wide objectives
(collectively, the “Performance Criteria”).  

 

 

(c)

The Board may, in its discretion, grant the Executive a Bonus in excess of the
Target Bonus if the Performance Criteria are exceeded.

 

 

(d)

Following the close of each calendar year but in no event later than January
30th, the Board will meet and determine the extent to which the Performance
Criteria have been achieved for such year and the amount of the Bonus.  Based on
that determination, payment of the Bonus (if any) shall be made by March 15th.

 

 

(e)

Notwithstanding the foregoing to the contrary (including all Performance
Criteria being met), payment of the Bonus shall be at the discretion of the
Board based on the financial condition of the Company.

 

 

4.3

Benefits.  During her employment and subject to any contribution therefore
generally required of employees of the Company, the Executive shall be entitled
to participate in any and all employee benefit plans from time to time in effect
for executive employees of the Company generally.  Such participation shall be
subject to (i) the terms of the applicable plan documents, (ii) generally
applicable policies of the Company and (iii) the discretion of the Board or any
administrative or other committee provided for in or contemplated by such
plan.  The Company may alter, modify, add to or delete its employee benefit
plans at any time as it, in its sole judgment, deems appropriate.

 

-2-

--------------------------------------------------------------------------------

 

4.4

Vacations and Holidays.  During the term of her employment, the Executive shall
be entitled to 15 paid days off (none of which may be carried over from one year
to the next) as well as those paid public holidays provided for in the Company’s
standard policies, as they may be amended from time to time.

 

 

4.5

Changes to Compensation.  After the Initial Term (as defined below), the Company
may, at its sole discretion, change the terms of the Executive’s compensation
(other than the terms and conditions of outstanding options or other awards
under the Corbus Pharmaceuticals Holdings, Inc. 2014 Equity Compensation Plan
(the “2014 Plan”) which shall continue to be governed by the applicable award
agreements and the 2014 Plan).  The Company shall give the Executive at least 14
days’ prior written notice of any such changes.

 

5.

EXPENSES.  The Executive shall be entitled to reimbursement by the Company for
all necessary and reasonable travel, entertainment and other business expenses
incurred by her in connection with her duties hereunder. The Company shall
reimburse the Executive for all such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies as in effect from time to time.  

 

6.

CONFIDENTIALITY.

 

 

6.1

Definition.  During the term of her employment, the Executive will have access
to the Company’s confidential business information (the “Confidential
Information”). The definition of Confidential Information includes any
information regarding the Company or its affiliates that is not generally
available to the public. By way of example not limitation, Confidential
Information includes inventions, designs, data, computer code, works of
authorship, know-how, trade secrets, formulas, compounds, indications,
techniques, ideas, discoveries, products and services under development,
employee, investor, customer and vendor information of any kind, marketing and
business plans and financial information of any kind including pricing and
profit margins.

 

 

6.2

Ownership of Confidential Information.  The Confidential Information (and all
documents containing Confidential Information) is and will, as between the
Executive and the Company, be the sole property of the Company.

 

-3-

--------------------------------------------------------------------------------

 

6.3

Protection and Use of Confidential Information.  The Executive shall preserve
and protect the confidentiality and security of the Confidential
Information.  At all times during and after her employment by the Company and
thereafter, the Executive will protect and not disclose to any third party any
Confidential Information.  The Executive shall not use the Confidential
Information or make any use of, the Confidential Information, except in
connection with the performance of her duties for the Company and for no other
purpose or person.

 

 

6.4

Return of Confidential Information.  Upon request of the Company, the Executive
will promptly (i) deliver to the Company all documents and other tangible media
in the Executive’s possession or control that evidence, contain or reflect
Confidential Information (including all copies, reproductions, digests,
abstracts, analyses, and notes) and (ii) destroy any intangible materials that
evidence, contain or reflect Confidential Information on equipment or media not
owned by the Company.

 

7.

ASSIGNMENT OF WORK PRODUCT.

 

 

7.1

Definitions.  The following capitalized terms shall have the meanings assigned
to them below:

 

“Intellectual Property” means collectively all Work Product and all Intellectual
Property Rights relating to all Work Product.

“Intellectual Property Rights” means all copyrights, copyright registrations and
copyright applications, trademarks, service marks, trade dress, trade names,
trademark registrations and trademark applications, patents and patent
applications, trade secret rights, and all other rights and interests existing,
created or protectable under any intellectual property or other law of any
nation.

“Work Product” means any and all inventions, discoveries, original works of
authorship, developments, improvements, formulas, compounds, indications,
techniques, concepts, data and ideas (whether or not patentable or registerable
under patent, copyright, or similar statute) made, conceived, prepared, created,
discovered, or reduced to practice by the Executive, either alone or jointly
with others during the period of her employment, that (i) result or relate to
work performed by the Executive for the Company, (ii) are made by use of the
equipment, supplies, facilities or Confidential Information, or are made,
conceived or completed, wholly or in part, during hours in which the Executive
is employed by the Company, or (iii) are related to the business of the Company
or the actual or demonstrably anticipated business of the Company.

 

7.2

Property of the Company. All Intellectual Property is and will be the sole
property of the Company.

-4-

--------------------------------------------------------------------------------

 

7.3

Copyrights; Assignment.  The Executive agrees that all copyrightable materials
that fall within the definition of Work Product, will be, to the maximum extent
permitted by law, works-made-for-hire for the Company under copyright law, and
to the extent not works-made-for-hire, the Executive hereby assigns to the
Company, without royalty or further consideration to the Executive, all right,
title, and interest she may have, or may acquire, in and to all Intellectual
Property.

 

 

7.4

Disclosure.  The Executive will promptly disclose in writing all Work Product to
the Company.  The Executive agrees to keep adequate and current written records
of all such Work Product, in the form of notes, sketches, drawings, electronic
records and/or other reports, which records are, and will remain, the sole
property of the Company and will be available to the Company at all times.

 

 

7.5

Execution of Documents. Whenever requested by the Company, both during the
period of the Executive’s employment and thereafter, the Executive will promptly
sign and deliver to the Company any and all applications, assignments and other
documents that the Company considers necessary or desirable in order to: (a)
assign, apply for, obtain, and maintain any Intellectual Property Rights in the
United States and for other countries relating to any Work Product, (b) assign
and convey to the Company or its designee the sole and exclusive right, title,
and interest in and to all Intellectual Property, (c) provide evidence regarding
the Intellectual Property that the Company considers necessary or desirable, and
(d) confirm the Company’s ownership of the Intellectual Property, all without
royalty or any other further consideration to the Executive.

 

 

7.6

Assistance to the Company. Whenever requested by the Company, both during the
period of the Executive’s employment and thereafter, the Executive will assist
the Company in assigning, obtaining, maintaining, defending, registering and
from time to time enforcing, in any and all countries, the Company’s right to
the Intellectual Property. This assistance may include, without limitation,
testifying in a suit or other proceeding.  If the Company requires assistance
from the Executive after termination of her employment, the Executive will be
compensated for time actually spent in providing assistance at an hourly rate
equivalent to her compensation at the time her employment was terminated
together with her reasonable, actual out-of-pocket expenses incurred in
providing such assistance.

 

-5-

--------------------------------------------------------------------------------

 

7.7

Power of Attorney.  For use in the case that the Company cannot obtain the
Executive’s signature on any document that the Company considers necessary or
desirable in order to assign, apply for, prosecute, obtain, or enforce any
Intellectual Property, whether due to the Executive’s non-cooperation,
unavailability, or any other reason, the Executive hereby irrevocably designates
and appoints the Company and each of its duly authorized officers and agents as
her agent and attorney-in-fact to act for, and on the Executive’s behalf, to
execute and file any such document and to do all other lawfully permitted acts
to further the assignment, transfer to the Company, application, registration,
prosecution, issuance, and enforcement of all Intellectual Property, with the
same force and effect as if executed and delivered by the Executive.

 

 

7.8

Prior Inventions. The Executive represents that any inventions, original works
of authorship, discoveries, concepts or ideas, if any, to which the Executive
presently has any right, title or interest, and which were previously conceived
either wholly or in part by the Executive, and that the Executive desires to
exclude from the operation of this Agreement are identified on Schedule A of
this Agreement (each a “Prior Invention”). The Executive represents that the
list contained in Schedule A is complete to the best of her knowledge.  If
during the Executive’s retention with the Company, the Executive incorporates a
Prior Invention into a Company product, process or service or its use, the
Executive shall be deemed to have automatically granted to the Company a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, display, perform sell and otherwise use such Prior Invention
as part of or in connection with any Company product, process or service.  The
Executive shall not incorporate a Prior Invention into a Company product,
process or service or its use without the Company’s prior written consent.

 

8.

NON-COMPETITION; NON-SOLICITATION.

 

 

8.1

Non-competition.  During the Restricted Period (as defined below), the Executive
shall not directly or indirectly (i) serve as a partner, principal, shareholder,
licensor, licensee, employee,  officer, director, manager, agent,
representative, advisor, promoter, associate, investor, or otherwise for any
Competitive Business (as defined below), (ii) build, design, finance, acquire,
lease, operate, manage, control, invest in, work, or consult for or otherwise
join, participate in, or affiliate herself with, any Competitive Business or
(iii) take any preparatory steps with respect to any of the foregoing.  The
foregoing covenant shall cover the Executive’s activities in every part of the
world.  The foregoing shall not apply to the Executive’s ownership of shares in
a publicly-traded entity in which the Executive does not materially participate
and in which the Executive’s ownership interest is one percent (1%) or less.

 

-6-

--------------------------------------------------------------------------------

 

8.2

Certain Definitions.  The following capitalized terms shall have the meanings
assigned to them below:

 

“Competitive Business” means any business that is developing a cannabinoid
agonist for the treatment of scleroderma, cystic fibrosis or other inflammatory
or fibrotic diseases.

“Restricted Period” means the period commencing on the Effective Date and
continuing thereafter for a period of 12 months following the termination of the
Executive’s employment hereunder.

 

8.3

Non-Solicitation.  During the Restricted Period, the Executive shall not,
directly or indirectly, whether on behalf of herself or anyone else: (i) induce
or attempt to induce a business associate of the Company to refrain from doing
business with the Company; (ii) use for her benefit or disclose the name and/or
requirements of any such business associate to any other person or persons,
natural or corporate; or (iii) solicit any of the employees of the Company to
leave the employ of the Company or hire anyone who is an employee of the Company
or has worked for the Company during the previous 12 months.

 

 

8.4

Extension of Restriction Period.  The Restricted Period shall be extended by the
length of any period during which the Executive is in breach of the terms and
conditions of this Section 8.

 

8.5

Separate Covenants.  The Executive acknowledges and agrees that the covenants
set forth in this Section 8 are an essential element of this Agreement and the
transactions contemplated hereby and that, but for the agreement of the
Executive to comply with such covenants, the Company would not have entered into
this Agreement.  The Executive acknowledges and agrees that the provisions of
this Section 8 constitutes an independent agreement and shall not be affected by
the performance or non-performance of any other provision of this Agreement by
the Company.

 

8.6

Blue Pencil Provision.  The parties hereby expressly agree that the duration,
scope and geographic area of restriction set forth in this Section 8 are
reasonable.  In the event that any court of competent jurisdiction shall hold
that the duration, scope or area of restriction set forth in this Section 8 is
unreasonable under circumstances now or hereafter existing, the maximum
duration, scope or area of restriction reasonable under such circumstances shall
be substituted, and each party hereto shall petition any such court to cause the
maximum duration, scope or area of restriction reasonable under such
circumstances to be so substituted for the duration, scope or area of
restriction set forth herein.

-7-

--------------------------------------------------------------------------------

9.

INJUNCTIVE RELIEF.  The Executive acknowledges that the Company shall not have
an adequate remedy in the event that the Executive breaches Section 6, 7, 8 or
12 of this Agreement and that the Company will suffer irreparable damage and
injury in such event.  The Executive agrees that the Company, in addition to any
other available rights and remedies, shall be entitled to seek an injunction
(without the necessity of posting a bond) restraining the Executive from
committing or continuing any violation of Section 6, 7, 8 or 12 of this
Agreement.

 

10.

TERM; TERMINATION.

 

 

10.1

Term.  Unless earlier terminated in accordance with the provisions of this
Section 10, the term of this Agreement shall commence on the Effective Date and
shall continue thereafter for a period of two (2) years (the “Initial
Term”).  If the Company continues to employ the Executive after the expiration
of the Initial Term without a written extension of the term, such employment
shall continue on an AT-WILL basis and the Company shall have the right to
terminate this Agreement and the Executive’s employment at any time subject to
the notice provisions set forth in Section 10.5 below.

 

 

10.2

Death.  Upon the death of the Executive, the Executive’s employment with the
Company shall terminate.

 

 

10.3

Disability. If the Executive is unable to perform the essential functions of
Employee’s employment with the Company for more than twelve weeks (unless a
longer period is required by state or federal law), the Company shall have the
right to terminate the Executive’s employment upon prior written notice.

 

 

10.4

Termination by the Executive.  The Executive may terminate this Agreement and
her employment hereunder with or without Good Reason (as defined below) upon 30
days prior written notice to the Company.

 

 

10.5

Termination by Company.  The Company may terminate this Agreement and the
Executive’s employment hereunder (i) without Cause upon 30 days prior written
notice to the Executive or (ii) immediately for Cause.

 

-8-

--------------------------------------------------------------------------------

 

10.6

Certain Definitions.  The following capitalized terms shall have the meanings
assigned to them below:

“Cause” means:  (i) the Executive’s chronic failure to perform those material
duties assigned to her pursuant to Section 2 above to the reasonable
satisfaction of the Board after written notice thereof and a reasonable
opportunity to respond and/or cure of not less than 30 days; (ii) the
Executive’s gross negligence or misconduct (including but not limited to acts of
fraud or theft or the violation of applicable laws) in connection with the
performance of her duties; (iii) the Executive’s material breach of Section 6, 7
or 8 above; (iv) the Executive’s commission of an act of moral turpitude; (v)
the Executive being dependent on or addicted to alcohol or drugs; or (vi) the
Executive’s conviction of or plea of nolo contendere to a felony.  

“Good Reason” means the voluntary termination by the Executive within thirty
(30) days following:  (i) a requirement that the Executive physically relocates
to another office that is more than 75 miles from the office location that the
Executive reported to at the commencement of her employment with the Company;
(ii) a reduction in the Executive’s rate of compensation, potential incentive
compensation, or general benefits (other than general changes, in each case,
affecting all similarly situated employees to substantially the same extent); or
(iii) a material adverse change in the Executive’s job description or a
significant reduction of the scope of the Executive’s authority or
responsibilities.

 

11.

EFFECT OF TERMINATION

 

 

11.1

Payments Upon Termination.  In the event that the Executive’s employment with
the Company is terminated for any reason, the Executive shall have the right to
receive (i) the compensation and reimbursable expenses then accrued and/or
earned and unpaid under Sections 4.1 and 5 of this Agreement through the date of
termination, (ii) payment for unused vacation days accrued through the date of
termination and (iii) any benefits required by the Consolidated Omnibus Budget
Reconciliation Act of 1985.

 

 

11.2

Additional Payments.  Subject to Sections 11.3 and 11.4, in the event that the
Executive’s employment with the Company is terminated by the Company without
Cause or by the Executive for Good Reason during the Initial Term, (A) the
Company shall (i) pay to the Executive an amount equal to twelve months of her
then current Base Salary under Section 4.1 above (less applicable withholdings
and authorized deductions), to be paid in equal installments bimonthly in
accordance with the Company’s customary payroll practices, commencing sixty (60)
days following the date of termination of employment and (ii) if the Executive
then participates in the Company’s medical and/or dental plans and the Executive
timely elects to continue and maintain group health plan coverage pursuant to
COBRA, reimburse the Executive for the cost of health insurance under COBRA for
a period of twelve months; provided, however, that if and to the extent that the
Company may not provide such COBRA reimbursement without incurring tax penalties
or violating any requirement of the

-9-

--------------------------------------------------------------------------------

 

law, the Company shall use its commercially reasonable best efforts to provide
substantially similar assistance in an alternative manner, provided that the
cost of doing so does not exceed the cost that the Company would have incurred
had the COBRA reimbursement been provided in the manner described above or cause
a violation of Section 409A (as defined below), and (B) if the Executive is
entitled to a Bonus, subject to the Board’s discretion and approval as set forth
in Section 4.2 above, the Company shall pay such Bonus in accordance with the
terms of the applicable plan and on the same basis as other participants in the
plan except that the Bonus amount shall be prorated (based on the percentage of
days the Executive was employed relative to the total number of days in the
bonus earning period).  Notwithstanding anything to the contrary contained
herein, to the extent the Company immediately terminates the Executive’s
employment in lieu of the 30 day notice period referenced in Section 10.5 above,
such 30 day notice period shall be deemed to be included in the period of
payments and benefits provided for in this Section 11.2 (and no additional
compensation shall be provided for such a notice period).

 

 

11.3

Release Agreement.  In order to receive the payments and benefits set forth in
Section 11.2 (collectively referred to herein as the “Severance Payments”), the
Executive must timely execute (and not revoke) a separation agreement and
general release (the “Release Agreement”) in a customary form as is determined
to be reasonably necessary by the Company in its good faith and reasonable
discretion.  If the Executive is eligible for Severance Payments pursuant to
Section 11.2, the Company will deliver the Release Agreement to the Executive
within seven (7) calendar days following the date of termination of
employment.  The Severance Payments are subject to the Executive’s execution and
delivery of such Release Agreement within 45 days of the Executive’s receipt of
the Release Agreement and the Executive’s non-revocation of such Release
Agreement.

 

 

11.4

Post-Termination Breach.  Notwithstanding anything to the contrary contained in
this Agreement, the Company’s obligation to provide the Severance Payments will
immediately cease if the Executive breaches any of the provisions of Sections 6,
7 or 8, the Release Agreement or any other Agreement the Executive has with the
Company.

 

 

11.5

No Other Payments or Benefits.  The Executive acknowledges and agrees that upon
the termination of her employment, no other benefits, compensation or
remuneration of any kind is owed by the Company to the Executive other than as
set forth in this Section 11 or as set forth in the Option Agreements.

 

 

11.6

Survival.  Notwithstanding anything to the contrary set forth herein, Sections
6, 7, 8, 9 and 11-19 of this Agreement and any remedies for the breach thereof,
shall survive the termination of this Agreement under the terms
hereof.  Termination of this Agreement shall not relieve or release either party
from any rights, liabilities or obligations which it/she has accrued prior the
effective date of such termination.

 

-10-

--------------------------------------------------------------------------------

12.

RETURN OF COMPANY PROPERTY; EXIT INTERVIEW. Upon termination of the Executive’s
employment with the Company for any reason, the Executive will promptly:

 

 

(a)

Deliver to the Company all documents and other tangible media in the Executive's
possession or control that evidence, contain or reflect (A) Confidential
Information or (B) Work Product, in each case whether prepared by the Executive
or otherwise coming into the Executive’s possession or control;

 

 

(b)

Destroy any intangible materials that evidence, contain or reflect Confidential
Information or Work Product on equipment or media not owned by the Company; and

 

 

(c)

Return to the Company all equipment, files, software programs and other personal
property belonging to the Company.  

 

Upon termination of the Executive’s employment with the Company for any reason,
the Executive will attend an exit interview with a representative of the Company
to review the Executive’s continuing obligations under this Agreement.

 

13.

ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all
contemporaneous and prior agreements and understandings between them as to such
subject matter.  Not in limitation of the foregoing, this Agreement supersedes
the terms and conditions set forth in the offer letter to the Executive, dated
as of August 18, 2014, including, without limitation, the Exhibits
thereto.  Except as otherwise expressly provided herein, this Agreement may not
be amended except by an instrument in writing executed by the Company and the
Executive.  

 

14.

ASSIGNMENT.  The Executive shall not be permitted to assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Company.

 

15.

GOVERNING LAW; JURISDICTION.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the Commonwealth of Massachusetts
without giving effect to the principles of conflicts of laws thereof.  The
parties hereby consent and submit to the exclusive jurisdiction and venue of the
courts located in Boston, Massachusetts in connection with any actions or
proceedings brought against either of them (or each of them) arising out of or
relating to this Agreement.

 

16.

MISCELLANEOUS.  No waiver by either party of any term or condition of this
Agreement, whether by conduct or otherwise, in any one or more instance, shall
be deemed a continuing waiver of any such term or condition, or a waiver of any
other term or condition of this Agreement.  Headings set forth in this Agreement
are solely for the convenience of the parties and have no legal effect.  If any
provision of this Agreement shall be found to be invalid by any court having
competent jurisdiction, the invalidity of such provision shall not affect the
validity of the remaining provisions hereof.  This Agreement shall be (i)
binding upon, and will inure to the benefit of, the parties and their

-11-

--------------------------------------------------------------------------------

permitted respective successors and assigns, (ii) construed without presumption
of any rule requiring construction to be made against the party causing it to be
drafted and (iii) executed in any number of counterparts, each of which will for
all purposes be deemed to be an original, and all of which are identical.

 

17.

TAX WITHHOLDING.  The Company or other payor is authorized to withhold from any
benefit provided or payment due hereunder, the amount of withholding taxes due
any federal, state or local authority in respect of such benefit or payment and
to take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes.  The
Executive will be solely responsible for all taxes assessed against her with
respect to the compensation and benefits described in this Agreement, other than
typical employer-paid taxes such as FICA, and the Company makes no
representations as to the tax treatment of such compensation and benefits.

 

18.

SECTION 409A COMPLIANCE.  All payments under this Agreement are intended to
comply with or be exempt from the requirements of Section 409A of the Code and
regulations promulgated thereunder (“Section 409A”).  As used in this Agreement,
the “Code” means the Internal Revenue Code of 1986, as amended.  To the extent
permitted under applicable regulations and/or other guidance of general
applicability issued pursuant to Section 409A, the Company reserves the right to
modify this Agreement to conform with any or all relevant provisions regarding
compensation and/or benefits so that such compensation and benefits are exempt
from the provisions of 409A and/or otherwise comply with such provisions so as
to avoid the tax consequences set forth in Section 409A and to assure that no
payment or benefit shall be subject to an “additional tax” under Section
409A.  To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A, or to the extent any provision in this Agreement
must be modified to comply with Section 409A, such provision shall be read in
such a manner so that no payment due to the Executive shall be subject to an
“additional tax” within the meaning of Section 409A(a)(1)(B) of the Code.  If
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed until the first business
day of the seventh month following the date of termination of employment and the
first such payment shall include the cumulative amount of any payments (without
interest) that would have been paid prior to such date if not for such
restriction.  Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of payment. All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.  Notwithstanding anything contained
herein to the contrary,

-12-

--------------------------------------------------------------------------------

the Executive shall not be considered to have terminated employment with the
Company for purposes of Section 11.2 unless the Executive would be considered to
have incurred a “termination of employment” from the Company within the meaning
of Treasury Regulation §1.409A-1(h)(1)(ii).  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Section 409A or damages for failing to comply with
Section 409A.

 

19.

280G MODIFIED CUTBACK.

 

 

(a)

If any payment, benefit or distribution of any type to or for the benefit of the
Executive, whether paid or payable, provided or to be provided, or distributed
or distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Parachute Payments”) would subject the Executive to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Parachute Payments shall be reduced so that the maximum amount of the Parachute
Payments (after reduction) shall be one dollar ($1.00) less than the amount
which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
after-tax value of amounts received by the Executive after application of the
above reduction would exceed the after-tax value of the amounts received without
application of such reduction.  For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment and excise taxes applicable to such amount.  Unless the
Executive shall have given prior written notice to the Company to effectuate a
reduction in the Parachute Payments if such a reduction is required, which
notice shall be consistent with the requirements of Section 409A to avoid the
imputation of any tax, penalty or interest thereunder, then the Company shall
reduce or eliminate the Parachute Payments by first reducing or eliminating
accelerated vesting of stock options or similar awards, then reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any other remaining
Parachute Payments; provided, that no such reduction or elimination shall apply
to any non-qualified deferred compensation amounts (within the meaning of
Section 409A) to the extent such reduction or elimination would accelerate or
defer the timing of such payment in manner that does not comply with Section
409A.

 

 

(b)

An initial determination as to whether (x) any of the Parachute Payments
received by the Executive in connection with the occurrence of a change in the
ownership or control of the Company or in the ownership of a substantial portion
of the assets of the Company shall be subject to the Excise Tax, and (y) the
amount of any reduction, if any, that may be required pursuant to the previous
paragraph, shall be made by an independent accounting firm selected by the
Company (the “Accounting Firm”) prior to the consummation of such change in the
ownership or

-13-

--------------------------------------------------------------------------------

 

effective control of the Company or in the ownership of a substantial portion of
the assets of the Company.  The Executive shall be furnished with notice of all
determinations made as to the Excise Tax payable with respect to the Executive’s
Parachute Payments, together with the related calculations of the Accounting
Firm, promptly after such determinations and calculations have been received by
the Company.

 

 

(c)

For purposes of this Section 19, (i) no portion of the Parachute Payments the
receipt or enjoyment of which the Executive shall have effectively waived in
writing prior to the date of payment of the Parachute Payments shall be taken
into account; (ii) no portion of the Parachute Payments shall be taken into
account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code; (iii)
the Parachute Payments shall be reduced only to the extent necessary so that the
Parachute Payments (other than those referred to in the immediately preceding
clause (i) or (ii)) in their entirety constitute reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
or are otherwise not subject to disallowance as deductions, in the opinion of
the auditor or tax counsel referred to in such clause (ii); and (iv) the value
of any non-cash benefit or any deferred payment or benefit included in the
Parachute Payments shall be determined by the Company’s independent auditors
based on Sections 280G and 4999 of the Code and the regulations for applying
those sections of the Code, or on substantial authority within the meaning of
Section 6662 of the Code.

 




-14-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the Effective Date.

 

 

 

 

Corbus Pharmaceuticals Holdings, Inc.

 

 

 

 

By:

/s/ Yuval Cohen

 

Name:

Yuval Cohen, Ph.D.

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barbara White

 

 

Barbara White

 

 

Address:

 

 




-15-

--------------------------------------------------------------------------------

Schedule A

 

Executive Statement Regarding Prior Work Product

Except as set forth below, the Executive acknowledges that at this time she has
not made or reduced to practice (alone or jointly with others) any Work Product
relevant to the subject matter of her retention by Corbus Pharmaceuticals
Holdings, Inc. except those (if any) listed below:

[List any applicable Work Product or write “None”.]

 

 

 

 

 

 

 

 

 

 

 

 

 

[If you need more space please attach a separate continuation sheet]

The Executive certifies that the foregoing is true, accurate and complete.

The Executive’s Name: _______________________________

Date: _________________________

Signature: __________________________

 

-16-